ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-5 and 7-9 are allowed because the prior art made of record does not teach an electric vehicle charging system, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-5 and 7-9, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
a charging trolley, including a second charging sensing terminal, wirelessly receiving power transmitted by the first charging sensing terminal of the at least one
charging pile in a wireless manner, connected to the charging station and having a license plate recognition module, and receiving power from the charging station for charging an electric vehicle parked in one of the parking spaces;
after receiving the charging command and the positioning signal, the charging station controlling the charging trolley to go to the parking space in which the electric vehicle is parked and using the license plate recognition module to identify the license plate of the electric vehicle, and when the license plate is identified, the charging trolley automatically charges the electric vehicle
wherein the charging station is powered by renewable energy and mains electricity, wherein the mains electricity includes peak power and off-peak power, and
the charging station adjusts the proportion of the renewable energy to the mains
electricity according to power consumption of a vehicle battery of the electric vehicle.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851